Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 1 of 10
Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 2 of 10
Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 3 of 10
Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 4 of 10
Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 5 of 10
Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 6 of 10
Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 7 of 10
Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 8 of 10
Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 9 of 10




           Via teleconference on September 25, 2020 at 3:00 PM




                                  23              2:00 PM




                         25            12:00 PM
Case 1:20-cv-07628-PAC Document 17 Filed 09/18/20 Page 10 of 10




        17th                     5:06 PM.
